It is ordered that the opinion in this cause be amended by striking from the last sentence of the opinion the word .“original” and by inserting in its place the word “continuation,” and by striking therefrom the words “the continuation applications” and inserting in their place the word “they.” As amended, the sentence reads as follows: “In the absence *547of intervening adverse rights for more than two years prior to the continuation applications,, they were in time.” Reported as amended, ante, p. 175.